DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted November 5, 2021.  The present application was granted a Track 1 request for prioritized examination.  Claims 2, 8, 9, and 23 have a priority date of 7/22/2020, while the remaining claims have a priority date of 7/23/2019. Claims 1, 11 – 12, 15 – 17, 19, and 22 are amended.  Claim 10 is cancelled. Claim 31 is new.  Claims 1 – 9 and 11 – 31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.

Double Patenting
Claims 1 – 9 and 11 – 30 of this application are patentably indistinct from claims 1 – 30 of Application No. 16/936278. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Objections
Claim 31 is objected to because of the following informalities:  The claim does not end in a period.  As per section 608.01(m)  [R-7]  (Form of Claims) of the MPEP:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 and 11 – 31are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 9 and 11 – 31 are drawn to a method and system which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claim 1 recites using aggregated data to provide a population informed assessment of infection, comprising: receiving, from a user, a communication comprising user data; identifying a sub-set of users from a plurality of other users having a connectivity score above a threshold connectivity score and based in part on comparing user data with aggregated data from the plurality of other users; identifying common attributes from the user data from the sub-set of other users; and determining a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event.  
Independent claim 22 recites using aggregated health data and outbreak models to provide risk assessments comprising: a diagnostic kit, comprising: components sufficient to allow a user to be tested to determine if the user has contracted an infectious disease; receive a communication comprising user data; identify a sub-set of users from a plurality of other users having a connectivity score above a threshold connectivity score and based in part on comparing user data with aggregated data from the plurality of other users; identify common attributes from the user data from the sub-set of other users; and determine a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing infectious disease outbreaks by determining an informed risk of infection for a person. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “a computer-implemented”, “one or more computing systems”, “computing device associated with a user”, “receiving, by the user computing device, a broadcast wireless communication from a proximate second user computing device of a second user”, “registering, by the user computing device, contact of the user computing device to the proximate second user computing device”, “communicating, by the user computing device, the registered contact to the one or more computing systems”, and “a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion as follows:
[048] Each network 105 includes a wired or wireless telecommunication means by which network devices (including devices 110, 120, 130, 140, and 150) can exchange data. For example, each network 105 can include a local area network ("LAN"), a wide area network ("WAN"), an intranet, an Internet, a mobile telephone network, storage area network ("SAN"), personal area network ("PAN"), a metropolitan area network ("MAN"), a wireless local area network ("WLAN"), a virtual private network ("VPN"), a cellular or other mobile communication network, Bluetooth, near field communication ("NFC"), ultra-wideband, or any combination thereof or any other appropriate architecture or system that facilitates the communication of signals, data. Throughout the discussion of example embodiments, it should be understood that the terms "data" and "information" are used interchangeably herein to refer to text, images, audio, video, or any other form of information that can exist in a computer-based environment. The communication technology utilized by the devices 110, 120, 130, 140, and 150 may be similar networks to network 105 or an alternative communication technology.
[049] Each network computing device 110, 120, 130, 140, and 150 includes a computing device having a communication module capable of transmitting and receiving data over the network 105 or a similar network. For example, each network device 110, 120, 130, 140, and 150 can include a server, desktop computer, laptop computer, tablet computer, a television with one or more processors embedded therein and/or coupled thereto, smartphone, handheld or wearable computer, personal digital assistant ("PDA"), wearable devices such as smartwatches or glasses, or any other wired or wireless, processor-driven device. In the example embodiment depicted in Figure 1, the network devices 110, 120, 130, 140, and 150 are operated by user 101, another participating user 102, healthcare organization operators, organizer operators, and community resource operators, respectively.
[074] In example embodiments, the network computing devices and any other computing machines associated with the technology presented herein may be any type of computing machine such as, but not limited to, those discussed in more detail with respect to Figure 9. Furthermore, any modules associated with any of these computing machines, such as modules described herein or any other modules (scripts, web content, software, firmware, or hardware) associated with the technology presented herein may by any of the modules discussed in more detail with respect to Figure 6. The computing machines discussed herein may communicate with one another as well as other computer machines or communication systems over one or more networks, such as network 105. The network 105 may include any type of data or communications network, including any of the network technology discussed with respect to Figure 9.
[0181] The computing machine 2000 may be implemented as a conventional computer system, an embedded controller, a laptop, a server, a mobile device, a smartphone, a set-top box, a kiosk, a router or other network node, a vehicular information system, one or more processors associated with a television, a customized machine, any other hardware platform, or any combination or multiplicity thereof. The computing machine 2000 may be a distributed system configured to function using multiple computing machines interconnected via a data network or bus system.
[0182] The processor 2010 may be configured to execute code or instructions to perform the operations and functionality described herein, manage request flow and address mappings, and to perform calculations and generate commands. The processor 2010 may be configured to monitor and control the operation of the components in the computing machine 2000. The processor 2010 may be a general purpose processor, a processor core, a multiprocessor, a reconfigurable processor, a microcontroller, a digital signal processor ("DSP"), an application specific integrated circuit ("ASIC"), a graphics processing unit ("GPU"), a field programmable gate array ("FPGA"), a programmable logic device ("PLD"), a controller, a state machine, gated logic, discrete hardware components, any other processing unit, or any combination or multiplicity thereof. The processor 2010 may be a single processing unit, multiple processing units, a single processing core, multiple processing cores, special purpose processing cores, co-processors, or any combination thereof. According to certain examples, the processor 2010 along with other components of the computing machine 2000 may be a virtualized computing machine executing within one or more other computing machines.
[0185] The module 2050 may comprise one or more hardware or software elements configured to facilitate the computing machine 2000 with performing the various methods and processing functions presented herein. The module 2050 may include one or more sequences of instructions stored as software or firmware in association with the system memory 2030, the storage media 2040, or both. The storage media 2040 may therefore represent examples of machine or computer readable media on which instructions or code may be stored for execution by the processor 2010. Machine or computer readable media may generally refer to any medium or media used to provide instructions to the processor 2010. Such machine or computer readable media associated with the module 2050 may comprise a computer software product. It should be appreciated that a computer software product comprising the module 2050 may also be associated with one or more processes or methods for delivering the module 2050 to the computing machine 2000 via the network 2080, any signal-bearing medium, or any other communication or delivery technology. The module 2050 may also comprise hardware circuits or information for configuring hardware circuits such as microcode or configuration information for an FPGA or other PLD.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 9, 11 – 21, and 23 – 31 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 7, 11 – 22, and 24 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al., herein after Holmes (U.S. Patent Number 9,460,263 B2) in view of Barrett et al., herein after Barrett (U.S. Publication Number 2017/0316324 A1) further in view of Wurster et al., herein after Wurster (U.S. Publication Number 2014/0133656 A1).

Claim 1 (Currently Amended): Holmes teaches a computer-implemented method to use aggregated data to provide a population informed assessment of infection, comprising: 
receiving, by one or more computing systems and from a user computing device associated with a user, a communication comprising user data (column 3, lines 61 – 65 discloses the computer modeling component receives updated information from a point of care device; column 67, lines 6 – 23 discloses the system comprises a communication assembly capable of transmitting and receiving information wirelessly from an external device; column 67, line 63 through column 68, line 41 discloses a patient may input personal data and/or measurements from a device, reader and or system into a database present on a server, the patient data is input to the server separately from the data pertaining to a medical condition that is stored in a database).
Holmes fails to explicitly teach the following limitations met by Barrett as cited:
identifying, by the one or more computing systems, a sub-set of users from a plurality of other users (paragraph 223 discloses a synthetic data set subsystem to provide context to unstructured data using various modules that may be based on properties of the individuals or entities that comprise the synthetic population; paragraph 254 discloses for selected data, performing data set specific construction operations and extracting subsets of the selected data) having a connectivity score above a threshold connectivity score and based in part on comparing user data with aggregated data from the plurality of other users (Figures 25 and 26; paragraph 88 discloses synthetic entities initially marked as infected can be selected at random (or pseudorandom) from an entire synthetic population or from sub-populations matching specified conditions; paragraph 109 discloses determining (comparing) one common attribute that is represented in both the first attributes of the first population and the second attributes of the second population; paragraph 218 discloses constructing a synthetic population based on an actual population of interest for the situation being represented, such as a population of humans in a particular geographic location); 
identifying, by the one or more computing systems, common attributes from the user data from the sub-set of other users (paragraph 109 discloses a common attribute may be a connection with a particular place, such as a school; Claim 8 discloses determining at least one common attribute that is represented in both the first attributes and the second attributes); 
determining, by the one or more computing systems, a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event (paragraph 41 discloses estimating the progress of the event, wherein the event includes epidemics such as ebola, influenza, SARS, Zika, or other infectious diseases; paragraph 43 discloses an epidemic forecasting system including infectious diseases; paragraph 90 discloses forecasting includes data points representing the number of newly infected entities per week of an epidemic, as well as describing the progress of the epidemic; paragraph 195 discloses forecasting the epidemic curve associated with an epidemic outbreak, where the curve displays either the daily or weekly number of infected cases observed during the outbreak period; paragraph 196 discloses mathematical and computational models for forecasting the dynamics of infectious diseases including splitting the population of interest into different compartments and allow people to move between the compartments such as suspected to infected or infected to dead).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Holmes to further include computerized event forecasting where a processing unit can receive attributes of a synthetic population and forecast the progress of an event, such as an epidemic as disclosed by Barrett.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Holmes in this way to improve forecasting models of epidemic spread and other complex events (Barrett:  paragraph 38).
Holmes and Barrett fail to explicitly teach the following limitations met by Wurster as cited:
receiving, by the user computing device, a broadcast wireless communication from a proximate second user computing device of a second user (paragraph 7 discloses the proximate proximity broadcast receivers associate received broadcast messages with current time and location; paragraph 50 discloses short-range wireless broadcast signals broadcast by wireless identity transmitters; paragraph 75 discloses registered users employing mobile proximity broadcast receivers that transmit sighting messages in response to receiving broadcast messages from others’ wireless identify transmitters); 
registering, by the user computing device, contact of the user computing device to the proximate second user computing device (paragraph 63 discloses registered users and/or registered devices; paragraph 75 discloses the central server may be configured to determine which device is related to a registered service and which is related to a user; paragraph 92 discloses a communication system which includes computing terminals which allow users to register devices);
communicating, by the user computing device, the registered contact to the one or more computing systems (paragraph 83 discloses  a wireless communication link with any of a plurality of mobile devices that may be acting as proximity broadcast receivers; paragraph 92 discloses a communication system which includes computing terminals which allow users to register devices).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Holmes and Barrett to further include systems, devices, and methods for locating a wireless identity transmitter based on broadcast identification packets that are encoded, encrypted, or otherwise obscured, where the identification broadcast packets may be received by physically proximate proximity broadcast receivers as disclosed by Wurster.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Holmes and Barrett in this way to by enabling wireless identity transmitters to transmit broadcast messages that include identification information to the central server via a plurality of mobile broadcast receivers and/or stationary proximity broadcast receivers without the need to negotiate a direct communication link (Wulster:  paragraph 82).

Claim 3 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method wherein the population model determines a rate of infectivity for a given geographic region (Figure 1; column 2 lines 53 – 58 discloses rate of spread which is interpreted as a rate of infection; column 12, lines 49 – 62 disclose configurable parameters for an at risk population including rate of infection; column 14, lines 38 – 47 discloses a model, in a given geographical location, used to account for the spread of the disease; column 17, lines 57 – 66 discloses an operating system model that includes mitigation policies that direct medical decision making when faced with an outbreak, and includes geographical location). 

Claim 4 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. 
Holmes fails to explicitly teach the following limitations met by Barrett as cited:
wherein the model is generated via a machine-learning function (paragraph 45 discloses machine learning algorithms; paragraph 78 discloses machine learning algorithms to provide disease outbreak forecasts).
The motivation to combine the teachings of Holmes, Barrett, and Wurster is discussed in the rejection of claim 1, and incorporated herein.  

Claim 5 (Original): Holmes, Barrett, and Wurster teach the computer-implement method of claim 1. 
Holmes fails to explicitly teach the following limitations met by Barrett as cited:
wherein the model is a compartmental model, a Partially Observed Markov Process (POMP)-based model, or a combination thereof (paragraph 154 discloses a compartmental model for forecasting).  
The motivation to combine the teachings of Holmes, Barrett, and Wurster is discussed in the rejection of claim 1, and incorporated herein.  

Claim 6 (Currently Amended): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1.  Holmes teaches a method wherein the user data comprises user attributes comprising social network connectivity, contact information, dwelling, place of employment, school of enrollment, or a combination thereof (column 31, lines 17 – 22 discloses monitoring social contacts including living arrangements, family and co-workers; column 35, lines 61 – 64 discloses individuals in social contact with the index case).  

Claim 7 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method wherein user data comprises health data comprising medical history, a genetic profile, a current symptoms profile, diagnostic results, or a combination thereof (column 2, lines 47 – 52 discloses genetic factors, family history, disease profile, and therapeutic history).  

Claim 11 (Currently Amended): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method further comprising communicating, by the one or more computing systems, a status of a user to the user computing device to display to the user (column 4, lines 37 – 49 discloses a surveillance strategy includes determining the disease status of an individual of group of individuals using a point of care device). 

Claim 12 (Currently Amended): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method wherein the user computing device broadcasts a location and identity via a wireless communication technology (column 3, lines 50 – 60 discloses communication can include wireless communication; column 18, lines 57 – 66 discloses policies are modeled for each particular setting including geographical location and disease or infectious agent to take advantage of the available resources).  

Claim 13 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 12. Holmes teaches a method wherein the user computing device broadcasts via Bluetooth (column 67, lines 6 – 23 discloses the communication device is capable of wireless communication via Bluetooth).

Claim 14 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. 
Holmes fails to explicitly teach the following limitations met by Barrett as cited:
wherein identification of the sub-set of users is based on one or more of location data of the user computing device and contact data from the user computing device (Figures 11 and 18; paragraph 40 discloses a geolocation map or other indication of geographic origin may provide an indication of geographic origin of where responses are received; paragraph 87 discloses a geographic area in which an epidemic is taking place; paragraph 142 discloses a geographic indicator where the user is located).   
The motivation to combine the teachings of Holmes, Barrett, and Wurster is discussed in the rejection of claim 1, and incorporated herein.  

Claim 15 (Currently Amended): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method wherein identification of the sub-set of users is based at least in part on a list of contacts from one or more of a contact application and a social media application (column 9, lines 5 – 17 discloses locations such as schools and commercial areas; column 31, lines 17 – 22 discloses monitoring social contacts including living arrangements, family and co-workers; column 35, lines 61 – 64 discloses individuals in social contact with the index case).  

Claim 16 (Currently Amended): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method further comprising generating, by the one or more computing systems, simulation of response to one or more simulated actions to be taken by a user (column 30, line 60 through column 31, line 22 discloses the system uses Monte Carlo simulation to test screening and containment strategies; column 88, lines 50 – 53 discloses modeling and simulation to identify the most effective alerts and recommended actions based on various test results).  

Claim 17 (Currently Amended): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method further comprising communicating, by the one or more computing systems, instructions to the user computing device, the instructions comprising a recommendation for further diagnostics and/or treatment based on the health status of the user (column 4, lines 9 – 36 discloses therapeutic treatment or intervention; column 19, line 65 through column 13 discloses an operating system model which matches predictions such as response to infection, optimal treatment regimen for an individual, and projected spread of the virus to actual historical data – the models consider the efficacy of proposed intervention strategies (treatment)).  

Claim 18 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 16. Holmes teaches a method wherein the simulated actions comprise quarantining and/or treatment (column 1, lines 54 – 65 discloses identifying active cases in an outbreak and allowing sampling and quarantine of surrounding cases to eradicate to outbreak; column 4, lines 9 – 22 discloses controlling the spread of disease by household quarantine, geographic quarantine, individual quarantine, and social distancing).  

Claim 19 (Currently Amended): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 16. Holmes teaches a method further comprising generating, by the one or more computing systems, a simulation of response to one or more simulated actions to be taken by one or more users of a population (column 30, line 60 through column 31, line 22 discloses the system uses Monte Carlo simulation to test screening and containment strategies; column 88, lines 50 – 53 discloses modeling and simulation to identify the most effective alerts and recommended actions based on various test results).  
  
Claim 20 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method further comprising displaying, by the user computing device, a map illustrating areas in which a contagious illness is prevalent (Figure 17 discloses a map including a view of current epidemic status; column 42 discloses a decision tree or heat map).  

Claim 21 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. Holmes teaches a method wherein the user data is input into the user computing device via an application operating on the user computing device (column 67, line 63 through column 68, line 41 discloses the patient inputs personal data and or measurements from a device, reader, and/or system).  

Claim 22 (Currently Amended): Holmes teaches a system to use aggregated health data and outbreak models to provide risk assessments to user computing devices, the system comprising: 
a diagnostic kit (column 96, lines 62 – 67 discloses a commercially available kit for obtaining a sample), comprising: 
components sufficient to allow a user to be tested to determine if the user has contracted an infectious disease (column 96, lines 62 – 67 discloses a commercially available kit for collecting a nasal sample); 
a storage device (column 67, lines 24 – 33 discloses a storage device); and 
a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system (column 11, lines 13 – 28 discloses an operating system in which a server can be implemented on a distributed network of storage and processor units) to: 
receive, from a user computing device, a communication comprising user data (column 3, lines 61 – 65 discloses the computer modeling component receives updated information from a point of care device; column 67, lines 6 – 23 discloses the system comprises a communication assembly capable of transmitting and receiving information wirelessly from an external device; column 67, line 63 through column 68, line 41 discloses a patient may input personal data and/or measurements from a device, reader and or system into a database present on a server, the patient data is input to the server separately from the data pertaining to a medical condition that is stored in a database). 
Holmes fails to explicitly teach the following limitations met by Barrett as cited:
identify a sub-set of users from a plurality of other users (paragraph 223 discloses a synthetic data set subsystem to provide context to unstructured data using various modules that may be based on properties of the individuals or entities that comprise the synthetic population; paragraph 254 discloses for selected data, performing data set specific construction operations and extracting subsets of the selected data) having a connectivity score above a threshold connectivity score and based in part on the registered contact and based on comparing user data with aggregated data from the plurality of other users (Figures 25 and 26; paragraph 88 discloses synthetic entities initially marked as infected can be selected at random (or pseudorandom) from an entire synthetic population or from sub-populations matching specified conditions; paragraph 109 discloses determining (comparing) one common attribute that is represented in both the first attributes of the first population and the second attributes of the second population; paragraph 218 discloses constructing a synthetic population based on an actual population of interest for the situation being represented, such as a population of humans in a particular geographic location); 
identify common attributes from the user data from the sub-set of other users (paragraph 109 discloses a common attribute may be a connection with a particular place, such as a school; Claim 8 discloses determining at least one common attribute that is represented in both the first attributes and the second attributes); and 
determine a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event (paragraph 41 discloses estimating the progress of the event, wherein the event includes epidemics such as ebola, influenza, SARS, Zika, or other infectious diseases; paragraph 43 discloses an epidemic forecasting system including infectious diseases; paragraph 90 discloses forecasting includes data points representing the number of newly infected entities per week of an epidemic, as well as describing the progress of the epidemic; paragraph 195 discloses forecasting the epidemic curve associated with an epidemic outbreak, where the curve displays either the daily or weekly number of infected cases observed during the outbreak period; paragraph 196 discloses mathematical and computational models for forecasting the dynamics of infectious diseases including splitting the population of interest into different compartments and allow people to move between the compartments such as suspected to infected or infected to dead).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Holmes to further include computerized event forecasting where a processing unit can receive attributes of a synthetic population and forecast the progress of an event, such as an epidemic as disclosed by Barrett.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Holmes in this way to improve forecasting models of epidemic spread and other complex events (Barrett:  paragraph 38).
Holmes and Barrett fail to explicitly teach the following limitations met by Wurster as cited:
the user data comprising a registered contact with a broadcast wireless communication from a second user computing device (paragraph 7 discloses the proximate proximity broadcast receivers associate received broadcast messages with current time and location; paragraph 50 discloses short-range wireless broadcast signals broadcast by wireless identity transmitters; paragraph 75 discloses registered users employing mobile proximity broadcast receivers that transmit sighting messages in response to receiving broadcast messages from others’ wireless identify transmitters)
The motivation to combine the teachings of Holmes, Barrett, and Wurster is discussed in the rejection of claim 1, and incorporated herein.  

Claim 24 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. Holmes teaches a system wherein the population model determines a rate of infectivity for a given geographic region (Figure 1; column 2 lines 53 – 58 discloses rate of spread which is interpreted as a rate of infection; column 12, lines 49 – 62 disclose configurable parameters for an at risk population including rate of infection; column 14, lines 38 – 47 discloses a model, in a given geographical location, used to account for the spread of the disease; column 17, lines 57 – 66 discloses an operating system model that includes mitigation policies that direct medical decision making when faced with an outbreak, and includes geographical location).  

Claim 25 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. 
Holmes fails to explicitly teach the following limitations met by Barrett as cited:
 wherein the population model is generated via a machine- learning function (paragraph 45 discloses machine learning algorithms; paragraph 78 discloses machine learning algorithms to provide disease outbreak forecasts).
The motivation to combine the teachings of Holmes, Barrett, and Wurster is discussed in the rejection of claim 1, and incorporated herein.  

Claim 26 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. 
Holmes fails to explicitly teach the following limitations met by Barrett as cited:
 wherein the population model is a compartmental model, a Partially Observed Markov Process (POMP)-based model, or a combination thereof (paragraph 154 discloses a compartmental model for forecasting).  
The motivation to combine the teachings of Holmes, Barrett, and Wurster is discussed in the rejection of claim 1, and incorporated herein.  

Claim 27 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. Holmes teaches a system wherein the user data comprises user attributes comprising location history, social network connectivity, contact information, dwelling, place of employment, school of enrollment, or a combination thereof (column 9, lines 5 – 17 discloses locations such as schools and commercial areas; column 31, lines 17 – 22 discloses monitoring social contacts including living arrangements, family and co-workers; column 35, lines 61 – 64 discloses individuals in social contact with the index case).  

Claim 28 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. Holmes teaches a system wherein user data comprises health data comprising medical history, a genetic profile, a current symptoms profile, diagnostic results, or a combination thereof (column 2, lines 47 – 52 discloses genetic factors, family history, disease profile, and therapeutic history).  

Claim 29 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. Holmes teaches a system further comprising simulation of response to one or more simulated actions to be taken by one or more user(s) in a population (column 30, line 60 through column 31, line 22 discloses the system uses Monte Carlo simulation to test screening and containment strategies; column 88, lines 50 – 53 discloses modeling and simulation to identify the most effective alerts and recommended actions based on various test results).

Claim 30 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. Holmes teaches a system further comprising communicating instructions to the user computing device, the instructions comprising a recommendation for further diagnostics and/or treatment based on the health status of the user (column 4, lines 9 – 36 discloses therapeutic treatment or intervention; column 19, line 65 through column 13 discloses an operating system model which matches predictions such as response to infection, optimal treatment regimen for an individual, and projected spread of the virus to actual historical data – the models consider the efficacy of proposed intervention strategies (treatment)).

	Claim 31 (New): Holmes, Barrett, and Wurster teach the method of claim 1. 
Holmes and Barrett fail to explicitly teach the following limitations met by Wurster as cited:
	wherein the common attributes are based at least in part on GPS location data history of the user computing device (paragraph 109 discloses global positioning systems included within the proximity broadcast receiver).
The motivation to combine the teachings of Holmes, Barrett, and Wurster is discussed in the rejection of claim 1, and incorporated herein.  


Claims 2, 8, 9, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al., herein after Holmes (U.S. Patent Number 9,460,263 B2) in view of Barrett et al., herein after Barrett (U.S. Publication Number 2017/0316324 A1) further in view of Wurster et al., herein after Wurster (U.S. Publication Number 2014/0133656 A1) in view of Petersen et al., herein after Petersen (Eskild Petersen et al. “Comparing SARS-CoV-2 with SARS-CoV and influenza pandemics.”  www.thelancet.com/infection.  Vol 20, August 2020.  Published July 3, 2020. https://doi.org/10.1016/S1473-3099(20)30484-9).

Claim 2 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. 
Holmes, Barrett, and Wurster fail to explicitly teach the following limitations met by Petersen as cited:
wherein the population model determines a rate of infectivity for COVID – 19 (page e239 discloses transmissibility and the basic reproductive rate, which is defined as the average number of secondary transmissions from one infected person; page e240 discloses evidence of transmission of Covid-19 from asymptomatic people).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Holmes and Barrett to further include comparing transmissibility, hospitalization, and mortality rates for severe acute respiratory syndrome coronavirus 2 with those of other epidemic coronaviruses as disclosed by Petersen.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Holmes and Barrett in this way to include epidemiological and phylogentic studies to collect information about risk factors (other than age) such as disease transmission, the role of children in transmission, and a better estimate of case fatality (Petersen:  page e243).

Claim 8 (Original): Holmes, Barrett, and Wurster teach the computer-implemented method of claim 1. 
Holmes, Barrett, and Wurster fail to explicitly teach the following limitations met by Petersen as cited:
wherein the health data comprises a partial or whole genomic sequence of a SARS-Cov-2 isolated from the user (page e238 discloses the SARS-CoV-2 virus is genetically closely related to severe acute respiratory syndrome coronavirus (SARS-CoV)).  
The motivation to combine the teachings of Holmes, Barrett, and Petersen is discussed in the rejection of claim 2, and incorporated herein.  

Claim 9 (Original): Holmes, Barrett, Wurster and Petersen teach the computer-implemented method of claim 8. Holmes teaches a method where the partial or whole genomic sequence is used to determine a pathogen transmission chain (column 8, lines 31 – 51 discloses the Health Shield can be used for infection caused by the influenza virus and other pathogenic agents prone to endemic or pandemic spread; column 19, lines 10 – 25 discloses a model can be configured to predict the spread of an infectious pathogen in a heterogeneous population; column 25, lines 27 – 28 discloses the pathogenicity of a strain varies among subtype). 

Claim 23 (Original): Holmes, Barrett, and Wurster teach the system of claim 22. 
Holmes, Barrett, and Wurster fail to explicitly teach the following limitations met by Petersen as cited:
wherein the population model determines a rate of infectivity for COVID – 19 (page e239 discloses transmissibility and the basic reproductive rate, which is defined as the average number of secondary transmissions from one infected person; page e240 discloses evidence of transmission of Covid-19 from asymptomatic people).  
The motivation to combine the teachings of Holmes, Barrett, and Petersen is discussed in the rejection of claim 2, and incorporated herein.  

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections under 35 USC § 101
The Applicant argues the Examiner failed to identify individual claim elements as allegedly pertaining to an abstract idea.  The Examiner respectfully disagrees. The Examiner respectfully submits the present claims disclose using aggregated data to provide a population informed assessment of infection, comprising: receiving, from a user, a communication comprising user data; identifying a sub-set of users from a plurality of other users having a connectivity score above a threshold connectivity score and based in part on comparing user data with aggregated data from the plurality of other users; identifying common attributes from the user data from the sub-set of other users; and determining a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event. The claim recites the additional limitations of a “a computer-implemented', “one or more computing systems", “computing device associated with a user", to user computing devices, the system, a storage device; “a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device". Generic computers, as described by the applicant (see paragraphs 49, 74, and 181 of the originally filed specification) performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Finally, the computer implemented limitations are simply a field of use that is an attempt to limit the abstract idea to a particular technological environment and, so do not add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus, the claims are directed to an abstract idea.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues pending independent claim 1 recites features that are not a method of organizing human activity, citing USPTO example 38.  The Examiner respectfully disagrees.  Example 38 recites “A method for providing a digital computer simulation of an analog audio mixer comprising: initializing a model of an analog circuit in the digital computer, said model including a location, initial value, and a manufacturing tolerance range for each of the circuit elements within the analog circuit; generating a normally distributed first random value for each circuit element, using a pseudo random number generator, based on a respective initial value and manufacturing tolerance range; and simulating a first digital representation of the analog circuit based on the first random value and the location of each circuit element within the analog circuit.”  The limitations of Example 38 do not correlate to the independent claims of the present invention.  The present invention is directed to “a computer implemented method to use aggregated data to provide population informed assessment of infection, comprising: by one or more computing systems: receiving, from a user computing device associated with a user, a communication comprising user data; identifying a sub-set of users from a plurality of other users having a connectivity score above a threshold connectivity score and based in part on comparing user data with aggregated data from the plurality of other users; identifying common attributes from the user data from the sub-set of other users; and determining a population informed risk of infection of the user based at least in part on the connectivity score and common attributes and from a population model of a disease event.”
The abstract idea of managing infectious disease outbreaks by determining an informed risk of infection for a person falls within the grouping of organizing human activity.  Other than reciting “a computer-implemented', “one or more computing systems", “computing device associated with a user", to user computing devices, the system, a storage device; “a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device", the performance of the claim limitations using generic computer components does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.  The claim, as a whole, merely describes how to generally “apply” the concept of using a computing system to determine a population informed risk of infection (as described in the Applicant’s specification).  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an identification and determination step(s).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

Claim Rejections under 35 USC § 103
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response. In response to the Applicant’s argument, it is respectfully submitted that the Examiner has applied new passages and new citations to the amended claims.  The Examiner notes that the amended limitations were not in the previously pending claims; as such, Applicant’s remarks with the regard to the application of McCallum and Doherty are addressed in the above Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626